Citation Nr: 0734443	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO. 04-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for a post arthoscopy, right shoulder.

2. Entitlement to a disability rating in excess of 10 percent 
for residuals of a right ankle fracture.     


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active service from May 1989 until September 
1989 and from May 1990 until February 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision on the 
post arthoscopy, right shoulder and an April 2003 rating 
decision on the residuals of a right ankle fracture from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The disability rating in excess of 30 percent for a post 
arthoscopy, right shoulder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of a right ankle fracture are 
manifested by a moderate limitation of motion, with mild 
discomfort. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right ankle fracture have not been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic 
Codes 5299-5271 (2007).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in January 2003. While this notice does not 
provide any information concerning the effective date that 
could be assigned should the benefit sought be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial, the veteran is not 
prejudiced by the failure to provide him that further 
information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. 
Outpatient treatment reports and VA examination reports have 
been associated with the claims file.  The veteran and his 
representative have not made the RO or the Board aware of any 
supporting information not in the record of evidence that 
needs to be obtained in order to fairly decide this appeal. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Applicable Law and Procedural History
 
Service connection for residuals of a right ankle fracture 
was established by the RO in a September 1993 rating decision 
and a noncompensable rating was assigned, under Diagnostic 
Code 5299-5271. A 10 percent evaluation was assigned in a 
February 2000 rating decision. An April 2003 rating decision 
continued the 10 percent evaluation. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion. Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion. Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy. 38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59.

Under Diagnostic Code 5271, a 10 percent evaluation is for 
assignment for moderate limitation of ankle motion and a 20 
percent evaluation for marked limitation of ankle motion. A 
20 percent rating is the highest possible schedular rating 
under Diagnostic Code 5271. Higher evaluations of 30 and 40 
percent are possible under Diagnostic Code 5270 with evidence 
of ankylosis.

Right Ankle Claim

The veteran essentially contends that his residuals of a 
right ankle fracture warrant a higher disability evaluation. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is against the claim and the appeal will be denied.   

A VA examination for the joints was provided to the veteran 
in February 2003. The veteran reported problems including a 
change in gait, pain when walking long distances or sitting 
for long periods of time, time lost from work, stiffness, and 
a worsening of condition with increased activity. The veteran 
was found to be able to rise on his heels and toes and 
perform a tandem walk with no difficulty. Range of motion for 
the right ankle included dorsiflexion of 8 degrees and 
plantar flexion of 30 degrees. No tenderness, fixation of the 
ankle, laxity, or swelling was found. The examiner determined 
that the veteran had a chronic ankle strain with mild 
functional loss of range of motion. A VA x-ray was taken of 
the veteran's ankle in February 2003. The VA radiologist 
found the veteran's right ankle to have a normal bone, joint 
and soft tissue, with no evidence of a fracture, dislocation 
or bony lesions. The ankle was determined to be normal. 

VA outpatient treatment records disclose little in the way of 
complaints or functional impairment attributable to the 
veteran's right ankle. Another VA examination for joints was 
provided to the veteran in March 2006. The veteran reported 
taking medication as needed for his right ankle discomfort.  
The veteran also reported his discontinuing taking part in 
activities such as jogging or climbing due to ankle 
discomfort. The examiner found no ankle swelling or 
deformity. Normal dorsiflexion and plantar flexion were 
found, with mild discomfort. Crepitus and pain on inversion 
were also noted. No additional limitation with repetitive 
motion was found and gait was normal. The examiner found the 
veteran to have a mild chronic strain.  

Due to the motion remaining in the veteran's right ankle, the 
Board finds that the veteran has not demonstrated marked 
limitation of ankle motion. Normal motion of the ankle is 
described as dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71, Plate II. 
Although the February 2003 VA examination noted 8 degrees of 
dorsiflexion, the greatest limitation of range of motion 
noted by either VA examiners, that examiner also specifically 
found the veteran to only have mild functional loss of range 
of motion.  Furthermore, the March 2006 VA examination, which 
is more recent and thus a better indication of the veteran's 
present level of disability, did not find a loss of range of 
motion.  Additionally, a higher evaluation under Diagnostic 
Code 5270 is not warranted, as there is no evidence of 
ankylosis.

Therefore, given the significant motion demonstrated during 
the examinations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an evaluation 
in excess of 10 percent for his residuals of a right ankle 
fracture.  This decision considers, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness. 
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

There is also no evidence that warrants referral of the 
veteran's claim for extraschedular consideration. There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the veteran's ankle disability. 
Treatment has been very limited, the veteran is not shown to 
have been hospitalized due to his ankle disability, and he 
continues to work for the Social Security Administration. 
Accordingly, the claim will not be referred for 
extraschedular consideration. See 38 C.F.R. § 3.321(b)(1).

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). A grant of a disability 
evaluation in excess of 10 percent is denied. 


ORDER

A disability rating in excess of 10 percent for residuals of 
a right ankle fracture is denied.


REMAND

The veteran essentially asserts that his post arthoscopy, 
right shoulder warrants a rating evaluation in excess of 30 
percent. 

The veteran informed the RO of medical records regarding his 
right shoulder claim, in a VA Form 21-4142 dated in November 
2002. In this form the veteran stated that he received 
treatment for his right shoulder injury from the Baptist 
Medical Center (East) in Montgomery, Alabama. The RO made an 
initial request for these records in January 2003; however, a 
follow-up request was not attempted and these records are not 
associated with the claims file. These records must be 
requested prior to Board review of the appellant's right 
shoulder claim. 38 C.F.R. § 3.159(c)(1). If the RO/AMC is 
unable to obtain these records, the veteran should be 
provided oral or written notice of that fact. 38 C.F.R. 
§ 3.159(e)(1).

A corrective notice letter in line with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) should also be issued.

Accordingly, the case is REMANDED for the following actions:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO/AMC should request copies of all 
of the veteran's medical records from the 
Baptist Medical Center (East) in 
Montgomery, Alabama. The initial request 
was mailed to Baptist Medical Center East, 
2105 East South Boulevard, Montgomery, 
Alabama 36116. 

If the RO/AMC is unable to obtain the 
medical records, the RO/AMC will provide 
the veteran with written notice of that 
fact. The notice should contain: (i) the 
identity of the records VA is unable to 
obtain; (ii) an explanation of the efforts 
made to obtain the records; (iii) a 
description of any further action that 
will be taken regarding the claim, 
including, but not limited to, notice that 
VA will decide the claim based on the 
evidence of record unless the claimant 
submits the records VA was unable to 
obtain; and (iv) notice that the claimant 
is ultimately responsible for providing 
the evidence.

3. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the shoulder claim on appeal. 
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


